                                 Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 1 of 14




l. (a) PLAll\'TIFFS                                                                                                     DEFENDANTS
ALICIA LONG                                                                                                           MERAl<EY FOUNDATION                                                     2377
      (b) C'oonty ofR~tdence of First Usced Pl                                                                          C'aunty of'It.csidcnce of Fm Listed Defendtnt                PHILADELPHIA
                                    (EXCEPTlN U.S. E'U/1                                                                                               (IN US.
                                                                                                                                                        l'L-UN'ltl'FC4SESONLY)
                                                                                                                        NOT£.      lN LANO CO!llOtl'MNATION CASES, U'SE THI! LOCA TlOll OF
                                                                                                                                   nfE ntACT Of LAND INVOLVED.

      ( c:) AUQrneys m"" NQ..re. ~. lllNi r~t~ JVllllfMr>
Devid M. Koller, Esquire. Koller Law LLC. 2043 Locust Street. Suite 1·B,
Philadelphia, PA 19103, 215-545-8917

                                                                                                        Ill. CITIZENSHIP OF PRINCIPAL PARTIES fP&fc~ 111r "X'' 1110,.11>."'/tN PltiiMJ!
                                                                                                                  (Fw Dlwrsily Casa 011J1>                                               trlfd °"*lac fOI tkfelfdmll)
:J l U.S. Gov~                                                                                                                                 PT1        D'IF                                             FJ'F     DEF
                 Plllintifl'                                                                               Cititl!ll ofl'llit S!atr:           :J I        Cl I Jnc:ill'fM!IUCd .,,. ~ Pllce                0 4     0 4
                                                                                                                                                                   otlkl!limsa fn This S1a«1

                                        :J<C      ~ii)'
                                                    (fifJlktllll Ci~p of Panle1 bf kt/fl Ill)

                                                                                                           Cmn or Subjeet ota                                                                               0 6     Cl 6
                                                                                                                l"o •   ("
                                                                                                                                                           Click here fut: Nature ofS

0 110 I~                                                                                                   ., W 0nrc RelJtted Seizlml ..             ::l .t22 Appr.d 21 USC ISi      0 37.5 Flbc CJJiim Acl
CJl20~
o 130 Ml11er A..:t
                                       OHO~
                                            Pt:RSONAL ll'fJtiR.Y

                                       a m AilJllaac ~
                                                                       Cl   *'PERSONAL
                                                                                hra&l
                                                                                       JN,ll.fkY

                                                                                ~ u.ln1lty
                                                                                            ~ •
                                                                                                           ~
                                                                                                                of PfOllCrl)' 21 USC 111
                                                                                                                690 Otllct'
                                                                                                                                                     Cl '23 Wlllllbwll
                                                                                                                                                              2S tJSC lS1
                                                                                                                                                                                     CJ 376 Qui TIKI.I (l l tJSC
                                                                                                                                                                                             m9(al)
O 140 Nca;otiable h:lslmlDCUI                LiJbllity                 Cl   367~1111Cm:l                                                                                             ::J .4()0S•R~m
CJ    lSO ~ o(Ovctp11.ymcl'IC          0 320 Assault. Libel It                 ~l                                                                                                    :J 410A11!il!llst
            Ir. C.~')(J~                        Slander                        l'ct!Ollll lnjl!ly                                                    :::J 120 {'oVJri&IKS            '.J 430 Banl:s 4lld Dlrikirlg
0  U!~M.Mt                             0    .UOFccktal~'                       Pn3dlld t.lllbilily                                                   OUOhtw                          CJ 456COl!l.llll:IW
Cl 152 RecovC'>')' <if Defaulted                 Liabl!lty             0 363 ~ Pet'SCMl                                                              ;j IJS h*'l't· Abc.wia!l:d      CJ 460~on.
            S4Udnt LaMI                CJ l4CI ~farine                       lllill'IY l"!o<llct                                                            New Dni; Applkatilm      .:J 410 ltKk~r !nil~ &1111
            ~V~)                       0 34S Mllrinc~t                       Uabilily                                                                ::)34QT~ri:                                 C~Orl\lniza1iolls
Cl    m rt=ovi:iy of~
            otv-·s ~
                                                 Llsbil!iy
                                       0 3SO Molllt Vdticlc            ~
                                                                           PERSONAL PROnaTY <
                                                                         3700Uletfmsd                      :J   7IOFairl.&borS1~                     i"3 S6 fMIA UJ9Sil)
                                                                                                                                                                                     0     "'°
                                                                                                                                                                                          Cans!mllll'ei.dit
                                                                                                                                                                                     :1 ~ <Ablt/Sat lV
0 160 Stocldlolders' Sulb              c:1 35S Mofllf Vel!icl;p        0 171 Tt11th In Lel'ldllltl                    Act                            o m Biaet ~{923}                j     3$0 ~COUl!l'lOCl!lksl
0 190 O!.ber Clll'll!'aet                      l"rociuet LIDbil.ily    0 3#0 Othrr !'mollll                'l 71'0 labor:IMw~t                       0 863 f,.)fWOOl\\o'W (40S(g)}           E.~
0 193COllOliet~U.bilily                CJ   3600lher~I                         ~            l:.llmlae                 ~                              Cl 164 SSlD Titll XVI           0 &90 Olfltr SUtallol')' Al:tlOllS
0 l96f'l'llllCllist                             If'\llllY              a    3'-1 ftopcrty ~                a. 140 ~ilway Ubor Al:t                   Cl 16j llSI (W(J)}              :J 39 t ApialllUll AQIS
                                       0 362 Ptr50MI fl\ilU)I •                  Prol.bct Liabi~           :J ?SI FIMllily l!ld Mecbl                                                :Jl93E~~
                                                ~Wical                                                             luvtAct                                                           0&9~ FM.'Cbtt of 11lfarmllllion
    _... .-if                                                    B!IBliiilii'liifiiiil;                    ::J 7900!.twrta!Jclr Uli,pliOl'I                                                      Act
0210L*~                                                                     ROM~                           ~    791   Eattl~~                        0 S10 Taxes (U.3. l"llillliff   :::J 196 Albil!lllnft
0220f~
0 230 ~ tase II. Ej«lmC!U
                                                                       0 <163 Alien Oeraioec
                                                                       0 ~10 lwfcr!Ms ID Vl!.Qle
                                                                                                                      *- s.-rl&y A<:t                0 f7l
                                                                                                                                                             !It~)
                                                                                                                                                             !M-ThiidP~
                                                                                                                                                                                     :.'J 199.Admi~ Proctd.llR
                                                                                                                                                                                              ActfKllVicW or i\Weal Qf
O 240 Tor1u1 Land                                                              Set1111nco                                                                    26 USC7609                    Apcy Do:clsioll
C.1 24STOl1 ~ U#lility                         ~nodllioa               d SJOGeac:rtll                                                                                                :I 9SGConuimlloMlity ot
CJ 29() All Olhcr hit.I~               0    #$ Amct. w~itton •         0 SJS ~ 'Pcnrtlty                                                                                                   Sia• StalDl.l:t
                                                Elll\l~                     Ot•cr:                         :'.J 462 !llaturallieattoo Applicarlm:!
                                       CJ <146 AllllC\'. w.'Di~· :J S40 Milltl<Mtl!W .t OOttlr             ~~0-~tion
                                              Otfler             a 55') CMI Ricbu                                     ~rlam
                                       0 .f41 Fdllcac!0.11       CJ $5$ l'ri111n Condition
                                                                 CJ S60Clvll ~·
                                                                        COlldillons or
                                                                        Collt!111:1111CDC
     • ORIGIN (Pf«u• ",r'1AC:wb0111yJ
~     I Ori;ina.I              c:J l .Rcmowd from             0 3     Remanded iWm                                                                                                                 0 I Multidistnct
        Pruee<ding                   State C'ourt                     Appellate Court                                                                                                                   Lltis:atton-
                                                                                                                                                                                                       DireCt File




\'"JI, REQUESTED L~                         a      CHECK IF nus IS A CLASS ACTION
                COl.\fi>LAINT:                     UNDER R.ULE 23, P.R.C'v.P.

                                                                       JUDOt!                                                                                                                           30 2019
                                                                                                                                                                                                       :          ~ ::
                                                                               APPLVINO IFP                                            JUOOE
                                                                                                                                               -----                        MAG.JUOOE
                                    lJS
                                  Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 2 of 14
                                                             L:'llITEDSTATES DISTRICT COURT
                     ~fJ"'
                     ti
                                                          FTHE EASTER"i DlSTRICT OF PEN!'ISYLVANIA                                                                  2377
                                                      ,.,..... •             DESlG~A TIO~ FOR1\1
                     ~ (to be used by counsel or prose plamtzfj to indicate the category of the case for the purpose of assz.gnment to the appropriate calendar)

Address of Plamt1ff:                                    10101 Northeast Avenue, Apt. C1, Philadelphia, PA 19116

Address of Defendant                                             2900 Southampton Road, Philadelphia, PA 19154

Place of Accident, Incident or Transaction:                                                                Philadelphia, 'PA


RELATED CASE, IFANY:

Case Number                                                          Judge                                                       Date T ermmated

C1v1! cases are deemed related when Yes 1s answered to any of the followmg questions

      ls this case related to property mcluded man earher numbered SUit pendmg or wlthm one year                                      YesD
      previously termmated act10n m this court?

2     Does this case mvolve the same ISsue of fact or grow out of the same transaction as a pnor swt                                 YesD
      pendmg or w1thm one year previously termmated action m this court?

3     Does this case mvolve the va:1d1ty or mfrmgement of a patent already m smt or any earlier                                      YesO
      numbered case pendmg or w1thm one year prev10usly termmated action ofth1s court?

4     ls this case a second or successive habeas corpus, social secunty appeal, or pro se c1V1! nghts                                 YesD
      case filed by the same md1v1duaf?

[ certify that, to my knowledge, the wtthm case
this court except as noted above
DA TE       05/30/2019                                                                                                                                90119
                                    --------
                                                                                                                                               Attorney ID # (lf applzcableJ


CIVIL: (Place a "Ii in one category only)

A.             Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

01             h!demmty Contract, Manne Contract, and All Other Contracts                       01          insurance Contract and Other Contracts
0 2            FELA                                                                             O 2         Airplane Personal h11ury
03             Jones Act-Personal miury                                                         03          Assault, Defamat10n
0 4            Antitrust                                                                        0 4         Manne Personal lnJury
                                                                                                0 s
      ~
               Patent                                                                                       Motor Vehicle Personal Injury
               Labor-Management Relations                                                       0 6         Other Personal lnjury (Please speczfyJ
               Civil Rights                                                                     0 7         Products L1ab1hty
      8.       Habeas Corpus                                                                    0 s         Products Liab1hty Asbestos
      9        Secunt1es Act(s) Cases                                                           0 9         All other D1vers1ty Cases
      10       Social Secunty Review Cases                                                                  (Please spec tfy)
0     II       All other Federal Question Cases
               (Please specify J



                                                                                 ARBITRATIO!'I CERTIFICATIO!'I
                                                       (The effect of this certzficatzon zs to remove the case from elzgzbtlzty for arbztratzon)

[~                           David M · Koller                  , counsel of record or prose plamttff, do hereby certify
     171       Pursuant to Local C1v1l Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this civil action case
     lYJ       exceed the sum of $150,000 00 exclu&1ve of mterest and costs

               Rehef other than monetary damages 1s sought                                                                                             MAY 3Q 2019
DATE        05/30/2019                                            ~frt.K~ -   Attorney-at I.aw I Pro Se Plazntzff   CL$./
                                                                                                                                                      90119
                                                                                                                                               Attorney ID # rzf applzcable)

NOTE A tnal de novo v,,111 be a tnal by JUI)' only 1fthere has been comphance with FR C' P 38

Civ 609   f5!20l~J
         Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 3 of 14


                                          {~
                                      IN THE UNITED STATES DISTRICT COL'RT
                             FOR THE EASTERN DISTRICT OF PENNS YI, VA."IIA

                             CASE MA~AGEMENT TRACK DESIG~ATIO~ FORl\1

A- I     t C-,l       lA..   L        6   r. j                                 CIVIL   A~~          2377
                                 v.

                                                                               ~o.

In accordance with the Civil JustJ.ce Expense and Delay Reduct10n Plan of this court, counsel for
plamtiff shall complete a Case !vlanagement Track Designation Form ill all civil cases at the time of
filing the complamt and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court ar:d serve on
the plaintiff and all other parties, a Case Management Track DesignatJ.on Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE                         FOLLOWI~G     CASE    ~~AGEMENT   TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C § 2241 through§ 2255.                                )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plamtiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitratJ.on under Local Civil Rule 53 2.     ( )

(d) Asbestos - Cases involving claims for personal mJury or property damage from
    exposure to asbestos.                                                                           ( )

(c) Special \.fanagement - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management -- Cases that do not fall into any one of the other tracks.




Date /                 1


d-l .s;: -          s c.f'5:- V'Cf17
Telephone                                        FAX   ~umber               E-Mail Address


(Civ. 660) i 0/02




                                                                                        MAY    3e 2019
                                                                                        HAY 30 2019
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 4 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 5 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 6 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 7 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 8 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 9 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 10 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 11 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 12 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 13 of 14
Case 2:19-cv-02377-TJS Document 1 Filed 05/30/19 Page 14 of 14
